NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet this opinion is binding only on the
        parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1059-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

MARK DUBAS,

     Defendant-Appellant.
——————————————————————————————

              Submitted December 8, 2016 – Decided            March 1, 2017

              Before Judges Hoffman and Whipple.

              On appeal from Superior Court of New Jersey,
              Law Division, Passaic County, Indictment No.
              11-09-0767.

              Joseph E. Krakora, Public Defender, attorney
              for   appellant   (Michael   J.   Confusione,
              Designated Counsel, on the brief).

              Christopher S. Porrino, Attorney General,
              attorney for respondent (Lila B. Leonard,
              Deputy Attorney General, of counsel and on
              the brief).

PER CURIAM

        Following a bench trial on an eight-count Passaic County

indictment, the trial judge convicted defendant Mark Dubas of

first-degree aggravated manslaughter, N.J.S.A. 2C:11-4(a); theft
by unlawful taking, N.J.S.A. 2C:20-3; theft of a motor vehicle,

N.J.S.A.     2C:20-2(b)(2)(b);           and   possession      of        a    controlled

dangerous     substance;         N.J.S.A.      2C:35-10(a)(1).               The     judge

sentenced    defendant      to    twenty-four        years    in   prison       for   the

aggravated manslaughter conviction, subject to an eighty-five

percent period of parole ineligibility pursuant to the No Early

Release     Act   (NERA),    N.J.S.A.          2C:43-7.2.          The       judge    also

sentenced     defendant      to      a     concurrent        six-month         term    of

imprisonment and two concurrent four-year terms for the other

convictions.

     On appeal, defendant raises the following arguments:

            Point 1

            The trial court erred in denying defendant's
            motion for suppression of statements of
            defendant and evidence seized by police.

            Point 2

            Defendant's          sentence       is     improper          and
            excessive.

After reviewing the record in light of the contentions advanced

on appeal, we affirm.

                                          I.

     We    briefly    summarize      the       facts   from    the       record.        At

approximately 6:30 a.m. on the morning of April 1, 2011, Clifton

Police arrested defendant after discovering heroin, cocaine, and

related paraphernalia next to and inside the car he was driving.
                           2                            A-1059-14T2
The    car    belonged       to    defendant's       grandmother.       Defendant      had

stayed at her home the previous week.

       After    learning          defendant    had    been    arrested,      defendant's

mother       called    defendant's         grandmother,       at   approximately      7:30

a.m.     When she received no response, she called the Clifton

Police Department and then traveled to the grandmother's house

with her husband.                 When Clifton Police Officer Victor Reyes

arrived at the home, he found all the doors and windows locked

except for one open window on the second floor.                       After a Clifton

firefighter entered the window and came downstairs to open the

door,    defendant's          mother       entered     the    home    and     found     the

grandmother lying dead on the basement floor in a pool of blood,

her body covered by a rug, with a pair of scissors sticking out

of her back.          According to the medical examiner's testimony at

trial, the cause of death was cut wounds to the head, neck, and

torso, and the manner of death was homicide.

       Prior     to    questioning         defendant     at    the   police     station,

detectives presented defendant with a Miranda1 waiver form, which

he    signed.         At   the     end    of   the   interview,      police    collected

defendant's clothing; the State police lab determined through

DNA    analysis       that    the    blood     on    defendant's     shoes    and     pants

belonged to the victim.                  Police also determined that the bloody

1
    Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed.
2d 694 (1966).
                           3                            A-1059-14T2
footprints       found    at     the       scene   matched    defendant's        sneaker

treads.    Police further searched a sports bag and found in the

car during his arrest and discovered ten items of jewelry inside

the bag.     Defendant's mother told police that three of these

items belonged to defendant's grandmother.

    On March 12 and May 13, 2014, the trial judge conducted a

Miranda    hearing       regarding         defendant's    motion    to   suppress      his

statements    to     police.           On    May   14,    2014,    the   judge     denied

defendant's motion, and then began the bench trial.                            Following

all of the testimony, the judge heard arguments on defendant's

motion to suppress the physical evidence.                    The judge granted the

motion with regard to the cocaine, but denied suppression of all

other evidence.          The judge then found defendant guilty of the

offenses noted above.

                                             II.

    Defendant argues on appeal that the trial judge should have

granted    his     motion       to     suppress     his    statements     to     police,

contending: (1) he invoked his right to counsel, (2) he invoked

his right to silence, (3) police did not properly advise him

that he was a suspect in a murder investigation, and (4) his

statements       were     not    voluntary         because    he     needed      medical

treatment during the interrogation.                 We reject these arguments.



                                       4                                         A-1059-14T2
       The     events       of     defendant's           interrogation           proceeded       as

follows.       After arriving at the police station, defendant waited

there for approximately twelve hours; questioning began around

5:50    p.m.         At     the    beginning           of    his       interview,       defendant

complained of a pain in his leg and told the detectives he

wanted to go to the hospital.                          Detective Aliano, one of the

interrogating        officers,       asked        defendant            whether    he    would    be

willing to speak with him regarding "some things that we're

looking      into"        before     going        to        the    hospital.            Defendant

responded,      "I    mean       without      a   lawyer          present?"        Aliano     then

explained that he had a Miranda form for defendant to review,

and that he could not talk to him without reviewing the form.

Defendant replied that he would "answer what questions I can

without a lawyer present."

       The     detectives          then       reviewed           the    Miranda        form   with

defendant,      going       line-by-line          over      each       statement    of    rights.

When   the     officer      asked     defendant             if    he   understood       the   line

advising that he had the right to speak with a lawyer, defendant

responded, "Mm-hm.           But I don't have a lawyer present 'cause I'd

have   to    get     one,    right?"           The     detective         began     to    respond,

"Exactly.       'If you want . . . ,'" but defendant cut him off and

continued reading the portion regarding his right to counsel.

Upon reaching the bottom waiver paragraph, defendant read the

                                          5                                              A-1059-14T2
line, "I am willing to talk," and then stated, "[A]nd answer

certain     questions    I'll    add    to   that."        Defendant     continued

reading and then said, "You're making me sign . . . that I don't

want a lawyer."

      Following this statement, Detective Aliano explained the

purpose of the waiver form, stating, "At any time you have the

right to stop talking.          So if there's anything that you don't

want to talk about you can always stop talking to us about that

and   ask   for    an   attorney."       In    order       to   ensure   defendant

understood,       Detective    Aiello    had   defendant        read   the     waiver

paragraph again.        The following exchange then occurred:

             Q: Do you understand that? Are you willing
             to talk to us and answer questions whatever
             – like you said certain questions . . .

             A: Yeah

             Q: . . . without a lawyer right now?

             A: Mm-hm.

             Q: Okay. Then sign the form right there. I
             just want to make sure that you understand
             it and we're clear as to – as to what, you
             know, it is that you're reading.

      Defendant signed the waiver form and the officers proceeded

with questioning.        At one point during the interview, defendant

stated he needed "physical help" and was "craving a doctor right

now."     The detectives requested emergency medical services and

informed     defendant    an    ambulance      was    on   the    way,   and      they
                                  6                                          A-1059-14T2
obtained defendant's permission to continue talking while they

waited.     Shortly thereafter, approximately thirty-five minutes

after the Miranda warnings, the detectives informed defendant

his grandmother was dead and they believed he killed her.                         The

detectives also told defendant he was being charged with murder

and     attempted    to   induce       defendant    to    confess.       Defendant

eventually responded, "I'm pleading the Fifth.                     I'm not talking

to you guys anymore."          The detectives then ended the interview.2

       Following the Miranda hearing regarding these events, the

trial     judge      denied     defendant's        motion     to     suppress     his

statements.       The judge determined defendant did not invoke his

right to counsel, finding defendant "made reference to . . . not

having a lawyer at this time and perhaps getting one or needing

one.     But he doesn't say when."           The judge noted defendant made

some     ambiguous     references       to   counsel,       but    determined     the

detectives clarified these statements "several times" in order

to    determine     "exactly    what    it   was   that     the    defendant    Dubas

wanted[,]" in accordance with State v. Alston, 204 N.J. 614

(2011).



2
      The record shows one of the detectives asked defendant
several additional questions after this point. The trial judge
noted this final portion should be suppressed but found
defendant did not make any additional admissions.    The judge
also acknowledged defendant planned to use some of his
statements as part of his defense strategy.
                           7                           A-1059-14T2
      The trial judge then found defendant invoked his right to

remain silent near the end of the interview when he stated "I'm

not talking to you guys anymore."            Last, the judge discussed how

the detectives did not tell defendant he would be questioned

about his grandmother at the beginning of the interview.                      Noting

it   was   a   "close    call,"   the    judge    found    the   police     did   not

purposely delay filing formal charges in "bad faith" in order to

interview defendant without informing him of the situation.

      In reviewing a motion to suppress, we                     "must uphold the

factual findings underlying the trial court's decision so long

as those findings are supported by sufficient credible evidence

in the record."           State v. Elders, 192 N.J. 224, 243 (2007)

(citation omitted).         However, the trial court's application of

the law to the factual findings is not given the same deference.

State v. Handy, 206 N.J. 39, 45 (2011).

      We first address defendant's argument regarding his right

to counsel.       When a defendant challenges a statement made during

a police interrogation, the State must prove beyond a reasonable

doubt that the waiver of the defendant's Miranda rights "was

knowing,       intelligent,   and       voluntary    in    light    of    all     the

circumstances."         State v. Presha, 163 N.J. 304, 313 (2000).                  If

an individual "indicates in any manner and at any stage of the

process    that    he    wishes   to    consult     with   an    attorney     before

                                  8                                         A-1059-14T2
speaking there can be no questioning."                    Miranda, supra, 384 U.S.

at 444-45, 86 S. Ct. at 1612, 16 L. Ed. 2d at 707.

    Our Supreme Court has held that "a suspect need not be

articulate,       clear,       or    explicit     in    requesting       counsel;      any

indication    of       a    desire    for    counsel,   however     ambiguous,        will

trigger entitlement to counsel."                 State v. Reed, 133 N.J. 237,

253 (1993).       To determine whether an individual has invoked his

or her right to counsel, our courts employ a "totality of the

circumstances          approach        that     focuses      on     the        reasonable

interpretation of [the] defendant's words and behaviors."                            State

v. Diaz-Bridges, 208 N.J. 544, 564 (2012).

    Should        a    suspect's       "words   amount     to     even    an   ambiguous

request     for       counsel,       the    questioning    must     cease,       although

clarification is permitted; if the statements are so ambiguous

that they cannot be understood to be the assertion of a right,

clarification is not only permitted but needed."                         Alston, supra,

204 N.J. at 624.             In responding to an ambiguous statement, the

officer must limit himself or herself to clarification, "not

questions    that          operate    to[]    delay,    confuse,     or     burden     the

suspect in his assertion of his rights."                    State v. Johnson, 120
N.J. 263, 283 (1990) (citation omitted).

    Defendant argues his statements indicating his willingness

to answer questions without a lawyer present were                              "at least

                                       9                                         A-1059-14T2
ambiguous,"        requiring       the     detectives     to     "confirm       or    clarify

whether he was asserting his right to counsel."                                Although the

trial     judge      found       the    detectives       did     so     "several      times,"

defendant maintains the detectives "did not clarify defendant's

inquiries or references to obtaining counsel; they bypassed it."

       Defendant's argument lacks merit.                  The record clearly shows

that in response to defendant's ambiguous statements regarding

counsel, the detectives took the time to carefully ensure he

understood he was waiving this right.                       Although the detectives

may    not    have       asked    defendant       point-blank,          "Do    you    want     a

lawyer," as the interrogating officer did in Alston, supra, 204

N.J. at 626, the detectives made significant efforts to ensure

defendant       understood        his    rights    before      he     signed    the     waiver

form.     Under the totality of the circumstances, we discern no

basis for disturbing the trial judge's conclusion that defendant

waived       his    right    to        counsel    knowingly,          intelligently,        and

voluntarily.

       Defendant similarly argues his statements to police were

inadmissible        because       he    invoked    his    right       to    remain    silent.

When a defendant unambiguously invokes his right to silence,

interrogation must immediately cease.                          State v. Maltese, 222
N.J. 525,      545    (2015).         However,       where        the   invocation        is

ambiguous, the officers must "stop the interrogation completely"

                                         10                                           A-1059-14T2
or "ask only questions narrowly directed to determining whether

defendant   [is]     willing      to    continue."        Ibid.      (alteration      in

original) (quoting Johnson, supra, 120 N.J. at 284).                          Whether

the defendant has invoked his or her right turns on the totality

of the circumstances.          Diaz-Bridges, supra, 208 N.J. at 569.

    In Maltese, supra, 222 N.J. at 546, our Supreme Court held

a suspect's repeated statements to interrogating officers that

he wanted to speak with his uncle before answering questions

constituted     an    invocation        of   the    right      to    remain   silent.

Defendant argues the same conclusion applies here, contending he

invoked   his   right     to     silence     at    several     points      during   the

interrogation;       specifically,       when      he   told   the    detectives      he

would only answer "certain questions" and that there were some

questions he could not answer, when he said, "You're making me

sign that I don't want a lawyer," and when he told the officers

he needed "help."         We disagree.          Based on the totality of the

circumstances,       we   find    these      statements        do    not   constitute

ambiguous invocations of the right to silence.                          We therefore

reach the same conclusion as the trial judge, that defendant did

not invoke his right to silence until he said he was "pleading

the Fifth" in response to the questions about his grandmother's

death.



                                   11                                         A-1059-14T2
      Next, defendant argues his Miranda waiver was involuntary

because   the    detectives        did    not    inform      him    he    was    a     murder

suspect at the beginning of the interview, in violation of State

v.   A.G.D.,    178 N.J. 56    (2003),      and    its    progeny.          Defendant

contends the trial court's finding was erroneous because there

is no "bad faith" requirement in the A.G.D. test.

      In A.G.D., our Supreme Court held a defendant's Miranda

waiver was invalid because the police "did not inform him that

an arrest warrant had been issued against him."                          Id. at 66.        The

Court   continued,     "Without          advising      the    suspect      of    his      true

status when he does not otherwise know it, the State cannot

sustain its burden to the Court' satisfaction that the suspect

has exercised an informed waiver of rights . . . ."                             Id. at 68.

Defendant contends he did not knowingly waive his rights under

this standard because police did not inform him he was being

charged   with    murder      until       approximately        thirty-five           minutes

after the Miranda warnings.

      This argument lacks merit.                In State v. Nyhammer, 197 N.J.
383, 404-05, cert. denied, 558 U.S. 831, 130 S. Ct. 65, 175 L.

Ed. 2d 48 (2009), our Supreme Court distinguished A.G.D., noting

in the absence of an arrest warrant or criminal complaint, a

defendant's      status      as    a     suspect       "is    not    an      objectively

verifiable and discrete fact" for the interrogating officers.

                                    12                                               A-1059-14T2
Rather than applying a bright-line rule, the                     Court held the

failure to inform a defendant of his suspect status at the time

of the Miranda warnings is a factor in the totality-of-the-

circumstances test for determining whether the suspect validly

waived his rights.       Id. at 405, 407-08.

    Applying      this     standard,        we      find   the     trial        court

appropriately    determined        defendant     knowingly   and    voluntarily

waived   his    rights.      Unlike        A.G.D.,    at   the    time     of    the

interrogation, police obtained search warrants but they had not

filed an arrest warrant or criminal complaint against defendant.

Moreover, shortly after completing the Miranda waiver form, the

detectives     began      asking        defendant     questions     about        his

grandmother's car.        Although this occurred after the initial

waiver, defendant clearly demonstrated later in the interview he

had the mental capacity to assert his rights.                    The detectives

further asked defendant if he knew why he was being questioned,

to which defendant replied, "[b]ecause of drugs."                        Detective

Aliano responded, "Well, and – other things, too[,]" and asked

defendant if he knew what else they might ask about.                     Defendant

responded, "The fact that I was in my grandma's car."

    Based on these exchanges, as well as defendant's review of

the Miranda waiver form, it is clear defendant was generally

aware of the relevant circumstances and therefore made a valid

                                   13                                      A-1059-14T2
waiver   of    his    Miranda    rights.      We    are     satisfied    the     trial

court's conclusion was not erroneous.

      Last,     defendant     contends     the     State    did   not    prove      his

statements were voluntary, arguing because he was in custody for

twelve hours prior to the interrogation, and because he needed

medical treatment, his decision-making ability was impaired.                          We

disagree.      Based on our review of the record, it is clear that

despite defendant's alleged medical issues he was attentive and

competent during the interview.             We find no basis to disturb the

trial judge's ruling on defendant's motion to suppress.

                                           III.

      Defendant next argues the trial judge erred by denying his

motion to suppress the physical evidence seized from his person

and   his     grandmother's     car.       Defendant       contends     the     police

violated his Fourth Amendment rights by stopping him without

reasonable suspicion and subsequently seizing the items during a

warrantless      search.        Defendant    further       argues,    because       the

police violated his rights, the court should have suppressed the

physical evidence and his statements as "fruits" of the illegal

search and seizure.         We disagree.

      During trial, three Clifton police officers testified to

the events of defendant's initial arrest.                   On April 1, 2011, at

approximately        6:30   a.m.,    Officer       Justin     Varga     arrived       at

                                    14                                        A-1059-14T2
Maplewood Avenue, a residential neighborhood, due to a report of

a suspicious individual ringing doorbells asking for a drink.

Upon arriving at the scene, Officer Varga observed a parked 1992

Saturn car.     Officer Varga approached the vehicle in his marked

police car and activated his overhead lights.             At this point,

defendant exited the Saturn car and walked toward Officer Varga,

stating to the officer that his car would not start.

       Officer Varga walked with defendant back to the Saturn.

Defendant got into the driver's seat, but the car did not start

when    defendant   turned   the      key.   Varga    noted   he   was   not

investigating a crime during this time, but was trying to help

defendant as a "community caregiver."           Officer Varga's backup,

Officer Hriczov, arrived at the scene, and defendant was asked

to produce his license.          When the police noticed defendant's

license said he lived in Wayne, defendant told police he had

been living with his grandmother in Clifton, at her home on

Knapp Avenue, for approximately one week.             Defendant stated he

borrowed the car from his grandmother.

       While   speaking   with     defendant,   the    officers    observed

hypodermic needles and an open needle in the front passenger

seat of defendant's vehicle.          The officers asked defendant where

he was coming from, and defendant responded he had been at a

needle exchange in Paterson and was now returning home to Knapp

                                 15                                A-1059-14T2
Avenue.     However, when the officers asked defendant why his car

was   facing    Paterson     since    he    had    come    from    that       direction,

defendant      became     "nervous    [and]       flustered."           Officer        Varga

further noticed "six glassine baggies" and a used hypodermic

needle outside defendant's driver-side window.

      Another    officer,      Officer      Eliasz,    arrived         at     the     scene.

Without entering the vehicle, Officer Eliasz looked through the

car windows and observed two hypodermic syringes and glassine

envelopes consistent with heroin use on the back seat and floor.

Defendant    told    the    officers      these    items       "must    be    one     of    my

friend's."       Officer     Eliasz       proceeded   to       search       the     car    and

further   discovered       purple     bags,   which       he   suspected          contained

cocaine, under an ashtray in the center console.                                  Defendant

again   denied      the    substances      were    his.        Police        then     placed

defendant under arrest for possession of controlled substances.

      Reviewing this testimony, the trial judge found the police

acted appropriately in arresting and searching defendant.                                  The

judge noted Officer Varga first approached defendant's car as a

community caretaker, and then observed the needles and heroin

outside the car under the plain view exception to the warrant

requirement.      Officer Eliasz further looked in the vehicle and

noticed a syringe and heroin envelopes in plain view.                               At that

point, the judge determined the officers had probable cause to

                                     16                                             A-1059-14T2
arrest     defendant    for   heroin       possession,    and     therefore      the

officers    appropriately     searched      defendant's     car    and     backpack

under the search incident to arrest doctrine.                   The judge ruled

all the physical evidence was admissible except the cocaine,

which was not in a position where defendant could have reached

it during the arrest.

      The Fourth Amendment to the United States Constitution and

Article I, paragraph 7 of the New Jersey Constitution preclude

the   police   from    undertaking     a    warrantless     search    or    seizure

unless   the   search    or   seizure      falls   within    one     of    the   few

exceptions to the warrant requirement.             State v. Rodriguez, 172
N.J. 117, 125 (2002) (quoting State v. Maryland, 167 N.J. 471,

482 (2001)).     These exceptions include limited instances where

police are performing a community caretaking function, State v.

Vargas, 213 N.J. 301, 305 (2013); when items are found in plain

view, State v. Gonzales, 227 N.J. 77, 101 (2016); and when a

search is incident to a lawful arrest, State v. Minitee, 210
N.J. 307, 318 (2012).

      First,    the    community     caretaking     doctrine         excuses     the

warrant requirement when police officers are acting "to ensure

the safety and welfare of the citizenry at large."                         State v.

Diloreto, 180 N.J. 264, 276 (2004) (citation omitted).                       Police

must be acting in a way that is unrelated to their criminal

                                17                                         A-1059-14T2
investigatory      duties,       and     courts    should      use       a   reasonableness

standard    to    determine          whether    police    conduct         was      appropriate

under the circumstances.              Id. at 275-76.

     Next,       our    Supreme       Court    developed       a    three-part        test   to

determine    whether           the    plain     view     exception           may    excuse    a

warrantless search.             State v. Earls, 214 N.J. 564, 592 (2013).

Specifically,          the   doctrine     requires       (1)       the   officer      must   be

"lawfully in the viewing area"; (2) it must be "immediately

apparent" to the officer that the items in plain view "were

evidence of a crime" or are contraband; and (3) the evidence

must be discovered "inadvertently."                       Ibid. (quoting State v.

Mann, 203 N.J. 328, 341 (2007)).3

     Finally,          under    the    search     incident         to    arrest      doctrine,

police may search a person and the area within his immediate

grasp during a legal arrest in order to ensure their safety and

prevent the destruction of evidence.                      See Minitee, supra, 210

N.J. at 318; State v. Pena-Flores, 198 N.J. 6, 20 (2009) ("[T]he

search incident to arrest exception is focused on the arrestee

himself and on eliminating his potential to endanger the police

or destroy evidence."), overruled on other grounds by State v.


3
      Our Supreme Court recently eliminated the "inadvertence
prong" from the plain-view exception to the warrant requirement,
applying this new rule of law prospectively.       See Gonzales,
supra, 227 N.J. at 101. Therefore, we analyze the circumstances
in the instant matter under the prior three-prong test.
                           18                           A-1059-14T2
Witt, 223 N.J. 409 (2015).           The search can occur prior to the

arrest if it is "part of a single uninterrupted transaction."

State v. O'Neal, 190 N.J. 601, 614 (2007) (quoting State v.

Bell, 195 N.J. Super. 49, 58 (1984)).                 However, the doctrine

does not apply where a suspect "has no capacity to reach the

interior of the vehicle to destroy evidence or to endanger the

police."    State v. Dunlap, 185 N.J. 543, 548-49 (2006).

       Applying these standards, we find the trial judge did not

abuse his discretion in denying defendant's motion to suppress

the    physical    evidence.    Although       he    activated     his    overhead

lights upon arriving at the scene, it is clear Officer Varga

first   approached    defendant's     car   pursuant        to   his    role   as   a

community caretaker in order to help defendant start his car.

Therefore,    he    was   lawfully    beside    defendant's        car     when     he

"inadvertently"      noticed,    in    plain        view,    the       "immediately

apparent" evidence of contraband.              Earls, supra, 214 N.J. at

592.

       The trial judge appropriately determined the situation then

evolved into a search incident to arrest.                   Although defendant

was outside the vehicle, because he was not yet handcuffed, the

judge found the officers had the right to "search the car [and]

the immediate area within the defendant's grasp . . . to see if

there [were] any weapons, to make sure they were not unsafe."

                                19                                         A-1059-14T2
The     judge    included       officer    Eliasz's         search          of   defendant's

backpack      under     the     reasoning,       finding        it     also      could   have

contained a weapon.             The judge further determined the search

occurred "simultaneously" with the arrest.                       We therefore discern

no basis to disturb the trial judge's well-reasoned findings and

conclusions regarding the arrest and search.

      Defendant further contends the police unlawfully obtained

his   statements        and    seized    the   additional         evidence        without    a

warrant as "fruits" of the unlawful search, including a letter,

cell phones, defendant's jeans and sneakers, the DNA sample, a

receipt, and the jewelry.                However, Detective Aliano testified

police obtained search warrants for the car, the grandmother's

home,     and      defendant's          clothes      and        bag     prior       to    his

interrogation.          Because defendant's initial arrest was valid,

his argument with regard to the other evidence lacks merit.

                                               IV.

      Last,      defendant       argues    his       sentence         was     improper    and

excessive because the court failed to appropriately weigh the

aggravating       and    mitigating       factors       during         sentencing.          We

disagree.

      We maintain a limited scope of review when considering the

trial court's sentencing determinations on appeal.                                 State v.

Roth,    95 N.J. 334,   364-65     (1984).          We    will       ordinarily    not

                                    20                                              A-1059-14T2
disturb the sentence imposed unless it constitutes a clear error

of    judgment    or        "shocks      the    judicial      conscience."           State    v.

Blackmon, 202 N.J. 283, 297 (2010) (quoting Roth, supra, 95 N.J.

at    363-65).         We    are      bound     to   affirm    so    long    as     the    judge

properly identifies and balances the aggravating and mitigating

factors, and their existence is supported by sufficient credible

evidence in the record.                 State v. Cassady, 198 N.J. 165, 180-81

(2009).     Remand may be required if we determine the sentencing

judge    failed    to        find      mitigating       factors     that     "clearly      were

supported by the record."                     State v. Bieniek, 200 N.J. 601, 608

(2010).

       Here, the judge found aggravating factors N.J.S.A. 2C:44-

1(a)(2) (seriousness of the harm including vulnerability of the

victim); (3) (risk of reoffending); (6) (prior criminal record);

(9) (need for deterrence); (12) (offense against a person sixty

years or older); and (13) (using a stolen motor vehicle in the

course    of     the        crime),      and     gave    specific         reasons    for     his

findings.        The    judge          then    found    mitigating        factors     N.J.S.A.

2C:44-1(b)(4) (substantial ground excusing defendant's conduct);

(7)    (defendant       led       a   law-abiding       life);      and    (11)     (excessive

hardship).

       Defendant argues the trial judge erred by failing to give

more    weight    to        the       mitigating       factors,     particularly          factor

                                          21                                          A-1059-14T2
N.J.S.A. 2C:44-1(b)(4), and also erred by rejecting defendant's

offer of mitigating factors (3) (defendant acted under strong

provocation);        (8)     (defendant's          conduct          was    the    result        of

circumstances        unlikely        to    reoccur);          and    (9)    (character          of

defendant     indicates       he     is   unlikely       to    reoffend).           Defendant

further   contends         the   judge     failed        to    explain      the    weight       he

applied to these factors.                 However, the record shows the trial

judge thoroughly reviewed and credited defendant's evidence that

his conduct was exacerbated by his use of Prozac.                                  The trial

judge also appropriately rejected mitigating factors (3), (8),

and   (9),    as    the     record    does       not    support      their       application.

Moreover, although the trial judge did not explicitly state the

weight he assigned to each mitigating factor, the record shows

he clearly explained his reasoning for his findings.

      Defendant      also     argues       the    judge's      reasoning         for    finding

aggravating factors N.J.S.A. 2C:44-1(a)(2), (3), (6), and (9)

was erroneous.        First, defendant argues the judge double counted

factor (2) because the harm to the victim was already part of

the   aggravated      manslaughter           conviction.             However,      the     trial

judge did not base his finding solely on the harm defendant

inflicted, but rather on the vulnerability of the victim.

      Next,    defendant           contends       the     judge       incorrectly          found

aggravating        factor    (3)     (risk    of       reoffending)        and    (6)     (prior

                                      22                                                A-1059-14T2
criminal record) because he also found mitigating factor (7)

(defendant led a law-abiding life).                        However, the judge made

clear    he    was   only     finding      factor    (7)    to    a    "slight      extent,"

noting     although      defendant         lived    most     of       his    life     without

incident, he fell into the habit of using heroin, an illegal

substance, almost every day.                The judge found this drug use and

his mental issues suggested he was at risk for reoffending.

Last, defendant argues the judge erred by giving aggravating

factor    (9)    significant      weight.           However,      we    find     the      judge

provided adequate reasons for finding this factor based on the

violence in the state and the nation at large.

    In        addition   to    challenging         the    judge's      findings          on   the

specific       aggravating      and     mitigating        factors,          defendant         also

argues     the       twenty-four-year         sentence        for       the     aggravated

manslaughter conviction was excessive because the judge did not

properly       balance   and     explain      the        weight   assigned          to    these

factors.          However,      the      record      clearly          shows     the       judge

"qualitatively assessed" each factor and assigned each factor

the appropriate weight.               State v. Fuentes, 217 N.J. 57, 72-73

(2014).       We reject defendant's contention that the aggravating

and mitigating factors were in "equipoise" and find the judge

did not abuse his discretion by imposing a sentence closer to



                                      23                                             A-1059-14T2
the maximum term of thirty years for an aggravated manslaughter

conviction.    N.J.S.A. 2C:11-4(c).

    Finally,     defendant   contends      the   trial    judge    erred       by

denying his motion for reconsideration of his sentence.                Because

we find the trial judge did not abuse his discretion during

sentencing,   this   argument    lacks    sufficient     merit    to   warrant

discussion in a written opinion.         R. 2:11-3(e)(2).

    Affirmed.




                                24                                     A-1059-14T2